[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                                FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                           April 9, 2008
                                     No. 07-13369                        THOMAS K. KAHN
                               ________________________                      CLERK


                         D.C. Docket No. 04-02368-CV-WBH-1

AUTOMOBILE PROTECTION CORPORATION,

                                                   Plaintiff–Counter-Defendant–Appellee,

                                            versus

MARK F. JONES, III,
Individually,
d.b.a. Protection For Sale,
d.b.a. Ocean Air Dealer Services,

                                                 Defendant–Counter-Claimant–Appellant.


                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________

                                       (April 9, 2008)

Before BARKETT and FAY, Circuit Judges, and ANTOON,* District Judge.


       *
         Honorable John Antoon, II, United States District Judge for the Middle District of
Florida, sitting by designation.
PER CURIAM:

      Mark F. Jones, III appeals from a summary judgment entered in favor of

Automobile Protection Corp. (“APCO”). Because we find no reversible error in

the district court’s judgment, we affirm.

      Jones entered into the Independent Contractor Agreement with APCO

whereby he agreed to solicit automobile dealers for the purpose of marketing and

servicing APCO’s extended vehicle service contracts. The relationship between

the parties deteriorated, and APCO ultimately terminated the Agreement. Soon

thereafter, APCO filed suit against Jones primarily seeking a declaratory judgment

regarding the parties’ rights under the Agreement, and Jones responded with

counterclaims of his own seeking declaratory judgment and damages.

      Jones’s principal claim is that the Agreement guaranteed him the exclusive

right to market and service APCO’s extended vehicle service contracts in his

geographical territory, and that APCO breached the Agreement by appointing other

agents in the same region and reassigning certain accounts formerly serviced by

Jones to them. We find no error because the Agreement does not provide Jones an

exclusive right to market APCO’s extended vehicle service contracts.

      We also find no error in the district court’s grant of summary judgment as to

his claims that APCO breached the Agreement by reassigning Jones’s accounts, by



                                            2
tortiously interfering with Jones’s relationship with his employees, by failing to

allow him a pre-termination opportunity to cure any default in the Agreement, and

by preventing him from servicing his accounts after terminating him for cause.

      Finally, we agree with the district court’s determination that the purported

oral agreement concerning Jones’s administration of recreational-vehicle accounts

is not enforceable. It was not memorialized in writing, and no exceptions to

Georgia’s Statute of Frauds, Ga. Code Ann. § 13-5-31, apply in this case.

      AFFIRMED.




                                          3